Pope, Judge.
Appellant-defendant was ordered by this court on March 20, 1989, to file a brief and enumerations of error. To date, he has failed to do so.
1. Notwithstanding defendant’s failure to comply with the rules and order of this court, we decline to dismiss his appeal, but instead we will review the record and transcript and make a decision based upon the merits of the case. Conyers v. State, 183 Ga. App. 591 (1) (359 SE2d 454) (1987).
2. Defendant was convicted on two counts of selling cocaine to an undercover GBI agent. In each instance, the buy was made in daylight and the agent positively identified defendant. We have reviewed carefully the record and transcript and find no error.

Judgment affirmed.


Banke, P. J., and Sognier, J., concur.